DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.

Response to Amendment
Applicant’s amendment filed on 11/21/2022 is acknowledged. Claims 21 has been amended.  

Response to Arguments
Applicant’s arguments with respect to claims 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “the side layers are in direct contact with the interlayer dielectric layer, a gate dielectric layer and a gate electrode layer of the first to fourth gate structures,” in lines 19-20.  The side layers are identified as vertical portions of the thin insulating layer 140 in Fig. 10B and 10D of the specification of the instant application (Fig. 10D shows the top-down view).  As can be seen in Fig. 10D, the side layers do not contact the gate dielectric layer 160 and gate electrode layer 170.  Moreover, the gate dielectric layer 160 fully surrounds the gate electrode 170. It appears that it is not possible that the side layer 140 can contact the gate electrode 170.  So the claim limitation is not supported by the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the side layers are in direct contact with the interlayer dielectric layer, a gate dielectric layer and a gate electrode layer of the first to fourth gate structures” in lines 19-20.  As can be shown in Fig. 10D, the gate dielectric layer 160 fully surrounds the gate electrode 170.  So it is unclear how the side layer can contact the gate electrode layer.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record does not disclose or fairly suggest a semiconductor device with a gate separate wall satisfying “the separation wall includes a core portion and side layers disposed on first side faces of the core portion extending in the first direction, a material forming a core portion of the separation wall is different from a material forming the side layers, the side layers are in direct contact with the interlayer dielectric layer, and a part of the core portion is in direct connect with the interlayer dielectric layer” along with other limitations of the claim.
Regarding claim 12, the prior art of record does not disclose or fairly suggest a semiconductor device with “a plurality of separation walls, each of the plurality of separation walls separating one pair of gate structures and another pair of gate structures and contacting the one pair of gate structures and the another pair of gate structures, wherein the plurality of separation walls are arranged in a staggered manner” along with other limitations of the claim.
The closest prior art are Wang et al. (US 2019/0006345 A1) and Park et al. (US 2016/0133632 A1).  
Wang teaches an array of finFET device with gate separation structure (1402 in Fig. 14D). The gate separation structure includes a core portion and side layers (1120) surrounding the core portion.  The gate structures (gate electrodes and spacers) come directly in contact with the core portion.  However, since the side layers completely wrap around the core portion except where the gate structures come into contact with the core, the core portion is not in direct contact with the interlayer dielectric layer.
Park teaches an array of finFET device with gate separation structures (Fig. 8 of Park).  The gate separation structures are arranged in a staggered manner.  However, not all gate separation structure separate one pair of gate structures.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822